DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 11/9/2020.  Claims 1-6 and 8 are now pending in the present application.  Claims 1-5 are withdrawn from consideration.  Claim 7 has been canceled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Adam R. Banes on 3/3/2021.

The application has been amended as follows:
Claims 1-5 are canceled.
Allowable Subject Matter
Claims 6 and 8 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claim 6, the best prior art found during the prosecution of the present application, El Mghazli et al. (U.S. Patent Application Publication No. 2014/0364087 A1), Li et al. (U.S. Patent Application Publication No. 2018/0060199 A1), Yang et al. (U.S. Patent Application Publication No. 2016/0019381 A1), and Mayer et al. (U.S. Patent Application Publication No. 2004/0005892 A1), fails to disclose, teach, or suggest the limitations of a secure element comprising a default 
Claim 8 is also allowed by virtue of its dependency on claim 6.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent 






/Mark G. Pannell/Examiner, Art Unit 2642